PER CURIAM.
REVERSED. We agree with appellant that the trial court erred in striking the pleadings of the estate because of the failure of one of the beneficiaries to appear for a deposition. The beneficiary, an elderly citizen and resident of Hungary, was not joined as a party in the proceedings and was not served with any process to secure her appearance in Florida. We do not believe that the fact that the beneficiary stands to gain if the estate’s claim is successful, operates to make the beneficiary a party to the law suit or otherwise personally subject to the jurisdiction of the court. We also agree with appellant that in view of the lack of jurisdiction over the beneficiary, the imposition of sanctions against the estate’s attorney was not justified. Our reversal is, of course, without prejudice to other proceedings to join the beneficiary or secure her appearance, or for other discovery proceedings against the estate. Cf. De Trujillo v. Dominquez, 532 So.2d 1101 (Fla. 3d DCA 1988).
*435ANSTEAD and DELL, JJ., concur.
GUNTHER, J., dissents without opinion.